EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of
August   , 2005 (the “Effective Date”) by and between Jirka Rysavy
(“Executive”), and Gaiam, Inc., a Colorado corporation (“Company”).

 

1.             TERM OF EMPLOYMENT:  Subject to the terms of this Agreement,
Company hereby agrees to employ Executive, and Executive hereby agrees to accept
such employment, for the period beginning on the Effective Date and ending on
the fourth anniversary of the Effective Date or such earlier date upon which
employment is terminated by Company or Executive in accordance with the terms
hereof (the “Term”).

 

2.             POSITION AND DUTIES:  During the Term, Executive shall serve as
Chairman of the Board and Chief Executive Officer of Company, shall report to
the Board of Directors (the “Board”), and shall perform such duties, consistent
with such positions, as the Board may assign, delegate or limit from time to
time.  Executive shall diligently devote such business time, energy and ability
to the business of Company as is necessary to perform Executive’s duties, and
shall perform those duties fully, faithfully, efficiently and in compliance with
law.

 

3.             COMPENSATION AND BENEFITS:  Company shall pay Executive an annual
base salary of $290,000 (the “Base Salary”), which shall be earned and shall be
payable in regular installments in accordance with Company’s normal payroll
practices, less required or authorized deductions.  Executive shall be eligible
to participate in all of the Company’s bonus programs for executive officers. 
The Board shall review Executive’s performance annually.  Executive shall be
entitled to customary benefits as determined by the Board, including five weeks
of paid vacation days and a certain number of paid sick days, and the right to
participate in Company’s retirement plans and group health plans applicable to
Executive.  Company agrees to reimburse Executive, subject to its normal policy
and practices, for travel and other expenses reasonably and necessarily incurred
or made by Executive in connection with Company business.

 

4.             MISCELLANEOUS:

 

(a)           Notices:  All notices hereunder shall be in writing and shall be
directed to the applicable address set forth on the signature page hereto.

 

(b)           Survivability:  The expiration or termination of the employment of
Executive or of this Agreement shall not operate to affect such of the
provisions hereof as are expressed to remain in full force and effect
notwithstanding such termination or expiration.

 

(c)           Successors; No Assignment of Agreement:  Except as otherwise
provided herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
successors and assigns.  Executive acknowledges that his services are unique and
personal.  Accordingly, Executive may not assign his rights or delegate his
duties or obligations under this Agreement to any person or entity.

 

(d)           Additional Representations:  Executive represents and warrants
that he has the full capacity, right and authority to enter into this Agreement
and to render the services as

 

--------------------------------------------------------------------------------


 

required under this Agreement, and that by signing this Agreement he is not
breaching any contract or legal obligation he owes to any third party. 
Executive represents and warrants to Company that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms. 
Executive acknowledges that, prior to assenting to the terms of this Agreement,
he had been given a reasonable time to review it, to consult with counsel of his
choice, and to negotiate at arm’s length with Company as to its contents. 
Company and Executive agree that the language used in this Agreement is the
language chosen by the parties to express their mutual intent, and that
Executive has entered into this Agreement freely and voluntarily and without
pressure or coercion from anyone. Executive represents and warrants to Company
that he is not bound by any agreement or subject to any restriction that would
interfere with or prevent him from entering into or carrying out this Agreement.

 

(e)           Rights and Waivers:  All rights and remedies of the parties hereto
are separate and cumulative, and no one of them, whether exercised or not, shall
be deemed to be to the exclusion of any other rights or remedies or shall be
deemed to limit or prejudice any other legal or equitable rights or remedies
which either of the parties hereto may have.  No party to this Agreement shall
be deemed to waive any rights or remedies under this Agreement unless such
waiver is in writing and signed by such party.  No delay or omission on the part
of either party in exercising any right or remedy shall operate as a waiver of
such right or remedy or any other rights or remedies.  A waiver on any one
occasion shall not be construed as a bar to or a waiver of any right or remedy
on any future occasion.

 

(f)            Withholding:  Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(g)           Miscellaneous:  Any provision of this Agreement may be waived or
amended if, and only if, such amendment or waiver is in writing and signed by
all of the parties.  This Agreement constitutes the entire agreement and
understanding of the parties hereto and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof.  This Agreement shall be governed by the laws of the
State of Colorado (without regard to the choice of law provisions thereof). 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but such counterparts together shall constitute one
and the same instrument.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to limit or affect any of
the provisions hereof.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable under applicable law,
such provision shall be ineffective only to the extent of such invalidity or
unenforceability, without invalidating the remainder of this Agreement.  The
parties also intend that, if a court of competent jurisdiction finds any
provision of this Agreement overly restrictive or unenforceable as written, it
will reform such provision to the least extent necessary and, as so reformed,
will enforce such provision to the maximum degree permitted under applicable
law.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive, intending to be legally bound, have
executed this Agreement on the day and year first above written.

 

 

EXECUTIVE:

COMPANY: GAIAM, INC.

 

 

 

 

By:

 

 

By:

 

 

Name: Jirka Rysavy

 

 

Name:

 

Address:

c/o Gaiam, Inc.

 

 

Title:

 

 

360 Interlocken Blvd.

 

 

Address:

360 Interlocken Blvd.

 

 

Broomfield, CO 80021

 

 

 

Broomfield, CO 80021

 

Facsimile: 303-222-3609

 

 

Facsimile: 303-222-3609

 

S-1

--------------------------------------------------------------------------------